FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                         Feb 24 2012, 8:47 am
any court except for the purpose of
establishing the defense of res judicata,                            CLERK
collateral estoppel, or the law of the case.                       of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JEREMY K. NIX                                      GREGORY F. ZOELLER
Huntington, Indiana                                Attorney General of Indiana

                                                   JAMES B. MARTIN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ZACHERY LEWIS,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 35A02-1108-CR-796
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                  APPEAL FROM THE HUNTINGTON SUPERIOR COURT
                    The Honorable Jennifer E. Newton, Judge Pro Tempore
                              Cause No. 35D01-1106-CM-355


                                       February 24. 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Zachery Lewis appeals his sentence of one year in jail for two counts of Class A

misdemeanor battery resulting in bodily injury.1 We affirm.

                            FACTS AND PROCEDURAL HISTORY

          On June 7, 2011, Lewis and his cellmate at the Huntington County jail had a

disagreement over how loud the cellblock television should be. Lewis punched his cellmate

in the head with his fist. The next day, as the cellmate was packing up to move to another

cell, Lewis jumped over a table and tackled him. The cellmate fell and sustained a laceration

to his head.

          At the time, Lewis was being held on charges of Class C felony intimidation and Class

D felony residential entry. After the incidents of battery on his cellmate, he was charged with

two counts of Class A misdemeanor battery resulting in bodily injury, which carries a

sentence of up to one year. Ind. Code § 35-50-3-2. Lewis agreed to plead guilty, and the

sentencing court imposed the maximum sentence on both counts and ordered them served

concurrently with each other but consecutively to any sentence on his pending intimidation

and residential entry charges.

                                  DISCUSSION AND DECISION

          The Indiana Constitution authorizes independent appellate review and revision of a

sentence. Carroll v. State, 922 N.E.2d 755, 757 (Ind. Ct. App. 2010), trans. denied. That

authority is implemented through Appellate Rule 7(B), which provides a court may revise a


1
    Ind. Code § 35-42-2-1(a)(1)(A).
                                                2
sentence authorized by statute if, after due consideration of the trial court’s decision, the

court finds the sentence inappropriate in light of the nature of the offense and the character of

the offender. The burden is on the defendant to persuade the reviewing court that his

sentence is inappropriate. Carroll, 922 N.E.2d at 757.

       As for the nature of the offense, the sentencing court noted Lewis battered the same

cellmate twice in two days. The record includes evidence the first battery was over a trivial

matter – the volume of the cellblock television – and Lewis was the instigator. The victim

was taken to a hospital after the second attack. Lewis attacked him after the victim made a

provocative gesture. We cannot find a one-year sentence inappropriate based on the nature

of Lewis’ offense.

       As for Lewis’ character, he has a substantial criminal history including convictions of

battery, battery with bodily injury, operating while intoxicated, resisting law enforcement,

and disorderly conduct. These were apparently all misdemeanor convictions, but at the time

of his offenses, Lewis was in jail on pending felony charges of intimidation and residential

entry. We acknowledge Lewis entered a guilty plea, and that generally a defendant who

pleads guilty deserves some mitigating weight be given to the plea in return. McElroy v.

State, 865 N.E.2d 584, 591 (Ind. 2007). But a guilty plea is not necessarily a mitigating

factor where evidence against the defendant is so strong that the decision to plead guilty is

merely pragmatic. Amalfitano v. State, 956 N.E.2d 208, 212 (Ind. Ct. App. 2011). Lewis’

attacks took place in a jail cellblock and were recorded by video cameras. There were

numerous witnesses. Therefore, his decision to plead guilty was likely pragmatic. We

                                               3
cannot say Lewis’ sentence was inappropriate based on his character.

      We accordingly affirm the sentencing court.

      Affirmed.

CRONE, J., and BROWN, J., concur.




                                           4